                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                             3:92-CR-00034-RJC
 USA                                         )
                                             )
    v.                                       )               ORDER
                                             )
 ALVIN B. TRUESDALE (1)                      )
                                             )

         THIS MATTER is before the Court upon motion of the defendant pro se to

dismiss Counts Ten and Eleven of the Indictment under Rules 7 and 12 of the

Federal Rules of Criminal Procedure. (Doc. No. 108).

         The defendant claims those counts alleging violations of 18 U.S.C. § 924(c) do

not detail the manner in which he violated the statute. (Doc. No. 108: Motion at 1).

Consequently, they are too vague and do not establish that at least 12 members of

the grand jury concurred in the charges. (Doc. No. 110: Memorandum at 1-2).

Claims relating to defects in instituting the prosecution, including error in the

grand jury proceeding, and defects in the indictment, including lack of specificity

and failure to state an offense, must be brought prior to trial. Fed. R. Crim. P.

12(b)(3). The basis for the defendant’s claims of failure to state an offense,

vagueness, and grand jury error were reasonably available to him prior to trial in

1992; therefore, they are waived. United States v. Edwards, 188 F.3d 230, 237 (4th

Cir. 1999) (failure to raise claim of defect in institution of prosecution pretrial

constitutes a waiver under Rule 12(b)).




          Case 3:92-cr-00034-RJC Document 116 Filed 02/03/21 Page 1 of 3
      In his accompanying Memorandum, the defendant additionally claims that

post-trial developments warrant dismissal of the § 924(c) counts. (Doc. No. 110:

Memorandum at 2). The Amended Judgment in this case entered on January 23,

1995, records that the continuing criminal enterprise (CCE) offense in Count One

concluded in February 1992.1 (Id. at 51). However, the defendant asserts the

government “certified,” apparently in the sentence computation process, that the

offense in Count One concluded in February 1988. (Id. at 3-5, 9). Thus, Counts Ten

and Eleven are invalid because they concluded in August 1988 and December 1989,

respectively, after the drug trafficking crime ended. (Id. at 1, 10). The defendant

explains that he could not file this objection prior to trial because the government’s

alleged “new theory” was not known to him at the time. (Id. at 10). Even so, the

defendant has not shown any legal authority to establish that calculations in the

administrative process of computing his sentence are able to render the grand jury’s

indictment defective or alter the trial jury’s verdict that the § 924(c) offenses were

committed during and in relation to the charged drug trafficking crime.

      IT IS, THEREFORE, ORDERED that the defendant’s motion, (Doc. No. 108),

is DENIED.




1
  The defendant was resentenced after a drug conspiracy conviction was vacated on
appeal because it was also an element of the CCE conviction. United States v.
McManus, 23 F.3d 878, 884 (4th Cir. 1994).
                                           2

        Case 3:92-cr-00034-RJC Document 116 Filed 02/03/21 Page 2 of 3
                       The Clerk is directed to certify copies of this order to the defendant and the

               United States Attorney.

Signed: February 3, 2021




                                                           3

                           Case 3:92-cr-00034-RJC Document 116 Filed 02/03/21 Page 3 of 3
